Dear Ms. Wesley:
We are in receipt of documents relating to the proposed incorporation of the area of Stoney Point, Parish of Washington. You ask this office to advise the Governor if a special election should be called for the people to vote on the question of whether the unincorporated area shall become a municipality. Having reviewed the documents submitted, we conclude that the requirements of R.S. 33:2(C) have not been met. R.S.33:2(C) states:
  C. If the registrar of voters determines that the required twenty-five percent of electors have signed the petition, upon the initial presentation or upon the expiration of the sixty-day period for obtaining additional signatures, the registrar of voters shall issue a certificate stating that twenty-five percent or more of the electors residing in the area proposed for incorporation have signed the petition. The registrar of voters shall forward this certificate to the governor.
The registrar of voters' affidavit reflects that there are 441 registered voters in the Stoney Point area and that 111 names on the petition are registered voters. While one may infer that the required twenty-five percent of electors have signed the petition, the registrar of voters' affidavit lacks this explicit certification. R.S. 33:2(C) states "the registrar of voters shall issue a certificate stating that twenty-five percent or more of the electors residing in the area proposed for incorporation have signed the petition."
Because the registrar of voters' certificate is incomplete, the Governor must be advised that an election should not be called to incorporate the proposed Village of Stoney Point. The documents should be returned to the registrar of voters so *Page 2 
that she may amend her certification to explicitly state whether or not 25% of the electors in the area proposed for incorporation have signed the petition.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY:
  KERRY L. KILPATRICK
  ASSISTANT ATTORNEY GENERAL